Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/9/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 9/9/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 16, Line 1:  Insert “non-transitory” before “computer”


Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 9, and 16 are directed towards a method, system, and a computer program product that include/perform the operations of at least “identifying, by one or more processors, a missing image in the set of multi-view images, wherein each of the images in the multi-view set of images is associated with a particular view type; generating, utilizing a replacement AI model, a replacement image for the missing image in the set of multi-view images, wherein the replacement image is generated utilizing an AI model trained to generate a replacement image using training images from two or more time-adjacent sets of images; identifying a duplicate image in the set of multi-view images, wherein the duplicate image is an image of the same view type as another image in the set of multi-view images; generating, utilizing a quality generative AI model, a characteristic improved image based on the duplicate image for the set of multi-view images; and outputting the replacement image and the characteristic improved image”.
  	The cited and considered prior art, specifically Langner (US Patent 11314089) that discloses generating a view image based on a plurality of scene images of a scene and a corresponding plurality of eye tracking measurements; evaluating the view image with respect to a reference image of the scene according to at least one predefined quality measurement; and determining whether or not to capture additional scene images of the scene based on a result of the evaluation of the view image,
	And Smirnov (US PGPub 2022/0114770) that discloses receiving (S202) an original image from (308) an image source, the original image having a predefined size and high resolution, and the original image being represented in a first color space supported by the image source; obtaining (S204) an intermediate image by downscaling the original image in the first color space; converting (S206) the intermediate image represented in the first color space to a second color space supported by an image renderer, obtaining a converted intermediate image (310); obtaining (S208) a restored image by upscaling the converted intermediate image to the predefined size of the original image, while providing a similar high resolution of the restored image, and wherein said upscaling is performed by using a convolutional neural network (300) configured to receive the original image (308) and the converted intermediate image (310) as inputs and return the restored image (312) based on the inputs, and wherein the convolutional neural network (300) is pre-trained based on a training set of triplets, each triplet comprising a past original image from the image source, and a converted past intermediate image and a past restored image both corresponding to the past original image, 
	And Takahashi (US PGPub 2021/0272288) that discloses performing the segmentation process on an input image of training data including the input image and a training label image by a trained model using the training data to create a determination label image divided into a plurality of label areas; comparing labels of corresponding portions in the created determination label image and the training label image with each other; and correcting the label areas included in the training label image based on label comparison results, 
	And Chen (US PGPub 2021/0166396) that discloses sequentially selecting a current image frame among one or more image frames in a video according to a time sequence of the video; determining a reference image frame from among the one or more image frames before the current image frame in the time sequence of the video; obtaining first location information of a target object key point in the reference image frame; performing an affine transformation on the current image frame with reference to an affine transformation relationship between the first location information and a target object key point template to obtain a target object diagram of the current image frame; performing a key point detection on the target object diagram to obtain second location information of the target object key point; segmenting a target object from the target object diagram to obtain segmentation information of the target object; and obtaining the target object from the current image frame according to the segmentation information and the second location information, 
	And Sati (US PGPub 2020/0176112) that discloses associating at least one finding from a medical report with a corresponding medical image; labeling the corresponding medical image with the at least one associated finding from the medical report; determining a localization information from the labeled corresponding medical image; training the machine learning algorithm with the determined localization information; detecting, using the trained machine learning algorithm, at least one candidate in a test medical image; generating, using the trained machine learning algorithm, a discrepancy list between the at least one detected candidate in the test medical image and at least one human-reported finding in a corresponding test medical report; and in response to determining that the generated discrepancy list is above a threshold, retraining the trained machine learning algorithm until the generated discrepancy list is below the threshold, 
	And Shi (US PGPub 2018/0075581) that discloses (a) generating a set of training data; (b) training a generator convolutional neural network that is parameterized by first weights and biases by comparing one or more characteristics of the training data to one or more characteristics of at least a section of the reference dataset, wherein the first network is trained to generate super-resolved image data from low-resolution image data and wherein the training includes modifying one or more of the first weights and biases to optimize processed visual data based on the comparison between the one or more characteristics of the training data and the one or more characteristics of the reference dataset; and (c) training a discriminator convolutional neural network that is parameterized by second weights and biases by comparing one or more characteristics of the generated super-resolved image data to one or more characteristics of at least a section of the reference dataset, wherein the second network is trained to discriminate super-resolved image data from real image data,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 9, and 16 are allowed.
	Claims 2-8, 10-15, and 17-20 are allowed for being dependent upon allowed base claims 1, 9, and 16.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664